Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the preliminary amendment filed on 6/18/20 replacing Fig. 4 of the drawing and amending claims 2-4.  Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: application that utilized .

As to claim 18, “the application that sent the request” lacks antecedent basis.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2015/0007196 to Toll et al. (hereafter Toll).
Toll was cited in applicant’s IDS filed on 3/10/21.

As to claim 1, Toll teaches the invention as claimed including a processor, comprising:
one or more processing elements associated with one or more instruction set architectures [heterogeneous physical cores of heterogeneous core processor, paragraph 28, lines 1-3; 
wherein the processor is configured to:
receive a request from an application executed by a first processing element of the one or more processing elements to enable a feature associated with an instruction set architecture [“Software (e.g., workloads, an operating system, etc.) may attempt to use such an architectural security feature, for example, by changing one or more bits in a control or configuration register, executing a particular instruction…", paragraph 31, lines 10-19]; and 
enable the application to utilize the feature without a system call occurring when the feature is associated with an instruction set architecture associated with the first processing element [software can use the architectural feature by changing one or more bits in a control or configuration register, executing a particular instruction, paragraph 31, lines 10-13; the first heterogeneous physical core may have a first set of supported instructions and architectural features 113-1, whereas the Mth heterogeneous physical core may have a second different set of supported instructions and architectural features 113-M, paragraph 30].

As to claim 2, Toll teaches the invention as claimed including the one or more processing elements comprises a second processing element; the first processing element is associated with a first subset of the one or more instruction set architectures; and the second processing element is associated with a second subset of the one or more instruction set architectures that is different than the first subset of the one or more instruction set architectures [the first heterogeneous 


As to claim 3, Toll teaches the invention as claimed including a feature enable mask register comprising a plurality of bits indicative of a plurality of features an operating system executed by the processor will permit the application to utilize, wherein the plurality of features comprises the feature; and a feature control register comprising at least one bit indicative of whether the first processing element is currently configured to enable the application to utilize the feature [Software (e.g., workloads, an operating system, etc.) may attempt to use such an architectural security feature, for example, by changing one or more bits in a control or configuration register…", paragraph 31, lines 10-19].

As to claim 4, Toll teaches the invention as claimed including wherein the processor is configured to:
determine whether the first processing element can provide the feature based on the plurality of bits of the feature enable mask register; and
enable the application to utilize the feature by causing a change to at least one bit value of the at least one bit of the feature control register [Software (e.g., workloads, an operating system, etc.) may attempt to use such an architectural security feature, for example, by changing one or more bits in a control or configuration register…", paragraph 31, lines 10-19].

As to claim 5, Toll teaches the invention as claimed including comprising a feature status register configured to indicate whether the change to the at least one bit value occurred [Software 
As to claim 6, Toll teaches the invention as claimed including wherein, in response to determining that the first processing element cannot provide the feature, the processor is configured to:
determine whether the second processing element can provide the feature;
cause a software thread associated with the request to be addressed by the second processing element; and cause the second processing element to provide the feature ["However, if such an attempt is made on another type of core that does not support that architectural security feature (e.g., does not have the encryption unit), then this may represent an internal migration trigger condition to the processor to cause the workload to be migrated to the other type of core that does support the architectural security feature. This internal migration trigger condition may be internal to the processor and hidden from software (e.g., hidden from an operating system module…", paragraphs 31-32].


As to claim 7, Toll teaches the invention as claimed including wherein the processor is configured to:
begin processing a first software thread associating with the application using the first processing element after the application has been enabled to use the feature;
process a second software thread using the first processing element;


As to claim 8, Toll teaches the invention as claimed including wherein the processor is configured to resume processing the first software thread by:
utilizing the first processing element upon determining that the first processing element is configured to enable the application to utilize the feature; and
utilizing the second processing element upon determining that the first processing element is not configured to enable the application to utilize the feature ["Software (e.g., workloads, an operating system, etc.) may attempt to use such an architectural security feature, for example, by changing one or more bits in a control or configuration register, executing a particular instruction, etc.  However, if such an attempt is made on another type of core that does not support that architectural security feature (e.g., does not have the encryption unit), then this may represent an internal migration trigger condition to the processor to cause the workload to be migrated to the other type of core that does support the architectural security feature. This 

As to claim 9, Toll teaches the invention as claimed including wherein the processor comprises a microprocessor; and the one or more processing elements comprise one or more cores of the microprocessor [processor comprising physical cores, Fig.2; processor being a microprocessor, paragraph 108, lines 6-9].
As to claim 10, this claim is rejected for the same reason as claim 1 above.  Furthermore, Toll teaches a second processing element of the processor is associated with a second instruction set architecture [heterogeneous physical cores of heterogeneous core processor, paragraph 28, lines 1-3; Mth heterogeneous physical core(s) may have different instruction sets and/or architectural features, paragraph 30]. 


As to claim 11, Toll teaches the invention as claimed including wherein the processor comprises one or more user mode registers associated with a user mode of the processor and one or more model specific registers associated with a kernel mode of the processor ["The architectural feature may represent…operation mode, privilege…an architectural security feature. For example, one type of core may support an architectural security resource, mode, or other feature", paragraph 31, lines 1-6; The dedication of resources to specific execution mode, in particular to user mode or use of non-privilege feature in addition to kernel modes or privilege feature is inherent].

As to claims 12-14, these claims are rejected for the same reason as claims 3-4 and 11 above.

As to claim 15, Toll teaches the invention as claimed including wherein the instructions, when executed, are configured to cause a fault to occur when the first processing element does not support the feature or has not been configured to enable the application to utilize the feature ["An attempt to use the given architectural feature on the first heterogeneous physical core may generate a migration trigger condition 444. By way of example, the migration trigger condition may represent a signal or condition (e.g. a reporting of bits in a register). As an example, logic of a decode unit or coupled with a decode unit may generate the migration trigger condition in response to receiving an instruction involving an architectural feature that is not supported.  Such a migration trigger condition may also potentially be generated by other pipeline components when at any point decoded instructions or control signals attempt to use an unsupported architectural feature", paragraph 54; migration trigger condition internal to the processor, paragraph 31, lines 14-22; paragraph 32, lines 11-17].

As to claim 16, Toll teaches the invention as claimed including wherein the application is a user mode application [non-firmware or non-operating system software or workload, paragraph 26, lines 24-29; paragraph 35, lines 9-15].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toll as applied to claims 1-5 and 9 above.

As to claims 17-18, this claim is rejected for the same reason as claims 1-4 above.  Toll does not specifically teach the use of an application programming interface for modifying and determining modification of a bit as claimed.  However, the use of an API in providing an abstraction layer in facilitating communication among computing entities is well known in the art.  Toll disclosed a software attempting to use an architectural security feature can change one or more bits in a control or configuration register [paragraph 31, lines 10-19; paragraph 32, lines 7-11] which suggest the existence or support of a particular feature in a core and/or the right to utilize the feature when modified.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an API to achieve the predictable result of realizing communication among computing entities.
 
As to claim 19, this claim is rejected for the same reason as claim 5 above.  

As to claim 20, this claim is rejected for the same reason as claim 9 above.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Pub. 20140189317 teaches a heterogeneous cores that executes different instruction set; setting of bits in flags/registers to indicate failure without invoking an exception handler [paragraphs 45, 121, 123 and 129].
US PG Pub. 20140189332 teaches a heterogeneous cores that executes different instruction set; setting of bits in flags/registers to indicate failure without invoking an exception handler [paragraphs 42, 118, 119 and 125].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199